Title: From Thomas Jefferson to Lafayette, 2 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond March 2nd. 1781

I was two days ago honoured with your Letter and that of General Washington on the same Subject. I immediately transmitted by Express the one accompanying it to the Commanding Officer of the Naval Force of his Most Christian Majesty in our Bay, and took measures for providing pilots. Baron Steuben will communicate to you the Arrangements he proposes, which I shall have the pleasure of forwarding with every aid in my power. I hope that when you shall arrive at the point of Action every Thing will be found in readiness. I think the prospect flattering of lopping off this Branch of the British Force and of relieving the Southern Operations by pointing all their Efforts to one Object only. The relief of this State being the most immediate effect of the enterprize, it gives me great Pleasure that we shall be so far indebted for it to a Nobleman who has already so much endeared himself to the Citizens of these States by his past Exertions and the very effectual aids he has been the means of procuring them. I have the Honor to be with Sentiments of the most perfect Gratitude and respect Sir Yours, &c.,

T. J.

